Case 20-80027-jw            Doc 46    Filed 10/15/20 Entered 10/15/20 16:56:02                Desc Main
                                      Document      Page 1 of 13



                             UNITED STATES BANKRUPTCY COURT

                           FOR THE DISTRICT OF SOUTH CAROLINA

     In re,
                                                                   C/A No. 19-06512-JW
     Brian James Macdonald,
                                                                Adv. Pro. No. 20-80027-JW
                                              Debtor.
                                                                          Chapter 13
     Michael Furlow
     Cathy Furlow,                                         ORDER DENYING MOTION TO
                                                                 RECONSIDER
                                            Plaintiffs,

     v.

     Brian J. Macdonald,

                                          Defendants.

              This matter comes before the Court upon the Motion to Reconsider the Court’s Order

 entered on September 15, 2020 (“Motion”) filed by Michael and Cathy Furlow (“Plaintiffs”).

 A response to the Motion was filed by Brian J. Macdonald (“Defendant”) on October 8, 2020.

 Pursuant to Fed. R. Civ. P. 56, which is made applicable to this proceeding by Fed. R. Bankr.

 P. 7056, the Court makes the following findings and conclusions. 1

                                         The September 15 Order

              This adversary proceeding addresses Plaintiffs’ request for partition of property known

 as 5718 Captain Kidd Road in Hollywood, South Carolina (“Charleston Property”) that is co-

 owned by Plaintiffs and Defendant. After Plaintiffs paid the purchase price of the Charleston

 Property, the deed conveying the Charleston Property listed Plaintiffs, Defendant and Leigh




 1
          The Court has already made extensive findings of fact in the September 15, 2020 Order and adopts
 those findings for the purposes of this Order.
Case 20-80027-jw         Doc 46      Filed 10/15/20 Entered 10/15/20 16:56:02                    Desc Main
                                     Document      Page 2 of 13



 Macdonald, Defendant’s spouse and Plaintiff’s daughter, 2 as tenants-in common without

 specifying the amount of each party’s interest in the property. The central dispute at trial was

 the determination of each party’s interest in the Charleston Property. After holding the trial,

 which included the testimony of Plaintiffs and Defendant and the presentation into evidence

 of select documents, the Court entered the September 15, 2020 Order, holding that Plaintiffs

 had not overcome the presumption under South Carolina law that the co-tenants held equal

 shares of the Charleston Property and that the interests of Defendant and Mrs. Macdonald

 (collectively the “Macdonalds”) were gifts. The Court also denied both parties’ requests for

 an award of attorney’s fees, finding that each party should be responsible for their own

 attorney’s fees in this proceeding.

                                            Rule 59(e) Motion

         Plaintiffs filed their Motion pursuant to Fed. R. Civ. P. 59(e), which is made applicable

 to this proceeding by Fed. R. Bankr. P. 9023. Rule 59(e), as modified by Fed. R. Bankr. P.

 9023, provides that a motion to alter or amend a judgment must be filed no later than 10 days

 after the entry of the judgment. This Court recently addressed Rule 59(e) motions to reconsider

 in In re Boyd, 618 B.R. 133 (Bankr. D.S.C. 2020):

         The Fourth Circuit has recognized only three grounds for granting a Rule 59(e)
         motion: “(1) to accommodate an intervening change in controlling law; (2) to
         account for new evidence not available at trial; or (3) to correct a clear error of
         law or prevent manifest injustice.” Pac. Ins. Co. v. American Nat'l. Fire Ins.
         Co., 148 F.3d 396, 403 (4th Cir. 1998). “[R]econsideration of a judgment after
         its entry is an extraordinary remedy which should be used sparingly.” Id. “Rule
         59(e) motions may not be used, however, to raise arguments which could have
         been raised prior to the issuance of the judgment, nor may they be used to argue
         a case under a novel legal theory that the party had the ability to address in the
         first instance.” Id. “[T]he rule permits a district court to correct its own errors,
         ‘sparing the parties and the appellate courts the burden of unnecessary
 2
           In February 2020, while this adversary proceeding was pending, Mrs. Macdonald died. Plaintiffs had
 previously dismissed Mrs. Macdonald from this proceeding without prejudice after she had quitclaimed her
 interest in the Charleston Property while she was in the care of Plaintiffs.



                                                      2
Case 20-80027-jw       Doc 46     Filed 10/15/20 Entered 10/15/20 16:56:02               Desc Main
                                  Document      Page 3 of 13



         appellate proceedings’ ” Id. (quoting Russell v. Delco Remy Div. of Gen.
         Motors Corp., 51 F.3d 746, 749 (7th Cir. 1995)). The granting of a Rule 59(e)
         motion is in the discretion of the Court and is reviewed “under the deferential
         abuse of discretion standard.” Robinson v. Wix Filtration Corp., LLC, 599 F.3d
         403 (4th Cir. 2010).

 Id. at 161.

                            Clear Error of Law or Manifest Injustice

         Plaintiffs do not assert an intervening change in controlling law or the discovery of

 new evidence that was not available at the time of the trial; therefore, it appears Plaintiffs are

 asserting that the September 15, 2020 Order contains a clear error of law or that the Order

 would result in a manifest injustice. Specifically, noting that a partition is an action in equity,

 Plaintiffs allege that the Court incorrectly found: (1) that Plaintiffs had not overcome the

 rebuttable presumption that each co-tenant holds an equal share in property when the deed is

 silent as to each party’s ownership interest, (2) that Defendant’s interest in the Charleston

 Property was a gift and (3) that Plaintiffs were not entitled to an award of attorney’s fees.

         “To establish manifest injustice, [the Movant] must show that it acted with diligence

 and that it stands to suffer injury that is ‘direct, obvious, and observable,’ rather than mere

 potential prejudice.” Hartford Cas. Ins. Co. v. Farley Assocs. Inc., C/A No. 0:13-547-CMC,

 2014 WL 4219953, slip op. at *5 (D.S.C. Aug. 25, 2014) (citing Ciralsky v. CIA, 355 F.3d

 661 (D.C. Cir.2001); Register v. Cameron and Barkley Co., 481 F.Supp.2d 479, 480 (D.S.C.

 2007)). “It is a high standard to obtain relief pursuant to a clear error of law or to prevent a

 manifest injustice under Rule 59(e).” In re Coats-Califf, C/A No. 19-04310-jw, slip op., 2020

 WL 257315 at *5 (Bankr. D.S.C. Jan. 8, 2020). The Fourth Circuit has noted that “[a] prior

 decision does not qualify [as a clear error of law or prevention of manifest injustice] by being

 just maybe or probably wrong, it must ... strike us as wrong with the force of a five-week-old,




                                                 3
Case 20-80027-jw      Doc 46     Filed 10/15/20 Entered 10/15/20 16:56:02             Desc Main
                                 Document      Page 4 of 13



 unrefrigerated dead fish.” TFWS, Inc. v. Franchot, 572 F.3d 186, 194 (4th Cir. 2009) (citations

 omitted).

                                  Presumption of Equal Share

        Plaintiffs assert that they presented ample evidence to rebut the presumption that in

 the absence of an express provision in the deed, co-tenants have an equal share in the interest

 of the property. Specifically, Plaintiffs note that they paid the entire purchase price of the

 Charleston Property and that they had testified they had the expectation that Defendant and

 Mrs. Macdonald were to pay one-half of the purchase price in order to receive an equal share

 in the Charleston Property.

        As Plaintiffs indicate in their Motion, while an uneven contribution to the purchase

 price is one factor to consider in determining whether the presumption is rebutted, it is not

 conclusive and other factors may be considered. In reaching the holdings of the September

 15, 2020 Order, the Court considered all of the evidence presented, including the Plaintiffs’

 contributions and the past arrangements between the parties. The Court adopts by reference

 and incorporates in this Order, all of its findings and conclusions in the September 15, 2020

 Order. Without a complete repetition of the Court’s findings and conclusions, below

 highlights a few of the findings and conclusions that convinced the Court in its determinations:

    •   The undisputed and clear intent of the parties that the Charleston Property was to be
        used exclusively as the residence of Mrs. Macdonald, Defendant and their children as
        their family home and Plaintiffs never expected to receive any benefit.
    •   The differences in the method and manner of the purchase of the Charleston Property
        from the prior home purchases, including the lack of any written agreement for the
        Charleston Property either before or after the purchase, and the Court’s finding that an
        oral agreement conditioning Defendant’s interest in the property upon a subsequent
        contribution of one-fourth of the purchase price was not established based upon the
        record, nor would one be enforceable under the statute of frauds.
    •   The circumstances of the parties at the time of the purchase, including the urgent
        concerns for Mrs. Macdonald’s condition and the fact that Defendant and Mrs.



                                                4
Case 20-80027-jw       Doc 46     Filed 10/15/20 Entered 10/15/20 16:56:02             Desc Main
                                  Document      Page 5 of 13



        Macdonald clearly did not have the means to contribute one-half of the purchase price
        or obtain a mortgage loan due to the fact that Mrs. Macdonald was suffering from
        significant substance abuse problems and Defendant had recently suffered a work-
        related injury.
    •   The primary reason of the purchase of the Charleston Property being Plaintiffs’ desire
        to have Mrs. Macdonald live closer to them in order to assist Mrs. Macdonald with her
        substance abuse problems and the promise of Defendant and Mrs. Macdonald’s
        “dream house.”
    •   The testimony of Defendant that he did not reach any agreement with the Plaintiffs
        regarding the purchase of or any debt obligations regarding the purchase of the
        Charleston Property and that Plaintiffs insisted that he be included on the deed for the
        Charleston Property so that he may appreciate the property after he suggested he need
        not be included on the deed.
    •   The lack of any written communication for years after the execution of the deed to
        indicate an obligation of the Macdonalds to contribute to the purchase price or that
        their interest in the Charleston Property was conditioned upon a repayment to the
        Plaintiffs.
    •   Mrs. Furlow’s testimony that she did not intend to ever benefit from the Charleston
        Property and that the house was purchased for the express use of the Macdonalds and
        their children.
    •   The fact that no action was taken or demand made by the Plaintiffs to assert or recover
        any payment of the purchase price until Mrs. Macdonald was removed from the
        property by the South Carolina Department of Social Services and divorce proceedings
        were commenced between Mrs. Macdonald and Defendant.

        Weighing these facts after considering the record and the credibility of the testimony

 presented in these very sad circumstances, the Court found that Plaintiffs had not rebutted the

 presumption of equal co-tenant shares. While Plaintiffs may disagree with the outcome of this

 matter, the Court finds no clear error or manifest injustice in its determination, and Plaintiffs

 have failed to meet the high burden necessary for reconsideration of the Court’s conclusions

 regarding the presumption of equal shares between the parties.

                             Gift to Defendant and Mrs. Macdonald

        In addition to finding that the presumption had not been rebutted, the Court also found

 based on the record and circumstances surrounding the purchase of the Charleston Property

 that Defendant and Mrs. Macdonald’s interest in the Charleston Property was a gift.


                                                5
Case 20-80027-jw           Doc 46       Filed 10/15/20 Entered 10/15/20 16:56:02                        Desc Main
                                        Document      Page 6 of 13



          While mentioned only briefly in the closing by Plaintiffs at the trial, Plaintiffs now

 assert in the Motion that a resulting trust in favor of Plaintiffs arose as to Defendant’s and

 Mrs. Macdonald’s interest in the Charleston Property. 3

          South Carolina law provides that:

          [e]quity devised the theory of resulting trust to effectuate the intent of the
          parties in certain situations where one party pays for property, in whole or in
          party, that for a different reason is titled in the name of another. The general
          rule is that when real estate is conveyed to one person and the consideration
          paid by another, it is presumed that the party who pays the purchase money
          intended a benefit to himself, and accordingly a resulting trust is raised in his
          behalf. The presumption, however, may not be in accord with the truth. It may
          be rebutted and the actual intention shown by parol evidence.

 Hayne Fed. Credit Union v. Bailey, 489 S.E.2d 472, 475 (S.C. 1997) (internal citations

 omitted) (emphasis added). However, this presumption does not arise when the property is

 titled in a spouse, child or other dependent of the purchasing party, and it is presumed a gift

 or advancement was intended in such a situation. Id. at 475–76. This presumption of a gift

 applies even when “‘the child is an adult to whom the parent owes no duty of support.’” Id. at

 476 (quoting 5 William F. Fratcher, Scott on Trusts § 442 at 183 (4th ed. 1989)). South

 Carolina appellate courts have not directly addressed whether a presumption of gift arises

 when a parent pays the purchase price and property is then jointly titled in the names of both


 3
           The Court notes that neither Plaintiffs’ complaint nor their amended complaint assert the formation of
 a resulting trust. The only mention of a resulting trust was a brief reference in the parties’ joint pretrial order
 under the section addressing inter vivos gifts. Generally, a court may consider a party’s failure to raise arguments
 or issues at the hearing as a waiver or abandonment of those positions. See, e.g., TD Bank, N.A. v. Burkhalter,
 2013 WL 653234 at *4 (W.D.N.C. Feb. 21, 2013) (suggesting a bankruptcy court may have deemed certain
 arguments raised in an objection to confirmation to be abandoned after the objecting party failed to make those
 specific arguments at the confirmation hearing); Edmondson v. Arrowood (In re Edmondson), C/A No. 02-
 03848-W, Adv. Pro. No. 02-80193-W, 2002 WL 32389899 (Bankr. D.S.C. Sept. 26, 2002) (“[The] ground raised
 in Memorandum in Support dated September 17, 2002 by Defendant’s counsel were either not applicable or
 abandoned by [Defendant] as they were not argued at the hearing [held on September 25, 2002].”); In re Altman,
 265 B.R. 652, 657 (Bankr. D. Conn. 2001) (“[A] party who raises an issue but fails to address it in subsequent
 papers or at oral argument may be deemed to have abandoned that issue.”); In re Hartigan, 2014 WL 702391
 (Bankr. S.D. Fla. Feb. 24, 2014) (“Arguments that a party fails to timely raise, or raises but then fails to press
 responsibly throughout litigation, are waived.”).



                                                          6
Case 20-80027-jw          Doc 46   Filed 10/15/20 Entered 10/15/20 16:56:02             Desc Main
                                   Document      Page 7 of 13



 the child and the child’s spouse. While, in Jocoy v. Jocoy, 562 S.E.2d 674, 676 (S.C. Ct. App.

 2002), the Court of Appeals of South Carolina indicated that there is no presumption of a gift

 when the parent purchases property that is titled solely in the name of a son-in-law or

 daughter-in-law, courts in other jurisdictions have recognized a presumption of gift where

 property was jointly titled in the name of both the child and the child’s spouse. See In re Estate

 of McCormick, 634 N.E.2d 341, 346 (Ill. App. 1994)(finding the presumption of gift to a child

 extended to the child’s spouse when the property was transferred to the child and the child’s

 spouse as a joint tenancy); D’Uva v. D’Uva, 74 So. 2d 889 (Fla. 1954) (finding the

 presumption of gift arose when father purchased real property for son and daughter-in-law);

 Grichuhin v. Grichuhin, 272 P.2d 141 (Wash. 1954) (suggesting a presumption of gift may

 apply in a dispute between parents and ex-daughter-in-law when parents had contributed to

 the purchase of property that was deeded in the name of their son and daughter-in-law);

 Durward v. Nelson, 481 N.W.2d 586 (N.D. 1992) (applying the gift presumption when parents

 purchased property that was titled in the name of their son and daughter-in-law). At least one

 jurisdiction has suggested a “weak” presumption of gift applies when property paid by a parent

 is titled in the name of a child and the child’s spouse. See Cohen v. Raymond, 128 A.3d 1072,

 1073–74 (N.H. 2015) (noting that no gift presumption apples to transfers solely to in-laws but

 noting that “a ‘weak’ gift presumption may apply to transfers from parents to their children

 and in-laws jointly”).

        In the present matter, while this Court believes that the South Carolina courts would

 view this situation as this Court has, it is not necessary for this Court to address this

 undetermined question of South Carolina law. The Court has found based upon the evidence




                                                 7
Case 20-80027-jw            Doc 46       Filed 10/15/20 Entered 10/15/20 16:56:02                         Desc Main
                                         Document      Page 8 of 13



 presented that, independent of any presumption, a gift was intended to Mrs. Macdonald and

 Defendant as a couple in the Charleston Property for the benefit of their family.

          Ultimately, for issues involving a purported resulting trust, the actual intention of the

 parties at the time of the purchase is the critical determination. As the Supreme Court of South

 Carolina notes, “[o]therwise every gift made by paying for land and having the title made in

 the name of the donee would result in a trust in favor of the donor, contrary to his actual

 intention at the time.” Larisey v. Larisey, 77 S.E. 129, 130 (S.C. 1913). Further, a resulting

 trust “cannot arise from subsequent transactions, change of circumstances or intention. It

 arises at the time of making the purchase, or not at all” but only at the time of the purchase or

 conveyance. Id.

          Similarly, the determination of whether a purchase of property was a gift centers on

 the intention of the parties at the time of the conveyance. Specifically, to demonstrate an inter

 vivos gift under South Carolina law, three elements must be established: “(1) a donative intent

 to transfer the property; (2) delivery by the donor; and (3) acceptance by the donee." Wellin

 v. Wellin, No. 2:13-CV-1831-DCN, 2014 WL 234216, at *8 (D.S.C. Jan. 22, 2014) (citing

 Worrell v. Lathan, 478 S.E.2d 287, 288 (S.C. Ct. App.1996)).

          In circumstances like the present matter, where there is no written document

 evidencing the parties’ intent, a court must generally rely on the testimony of the parties, the

 circumstances at the time of the transaction and the conduct of the parties after the transaction

 to determine the parties’ intent. 4


 4
           See 38 Am. Jur. 2d Gifts § 16 (August 2020 Update) (donative “[i]ntent may be demonstrated or inferred
 from the surrounding facts and circumstances, including the form of the transfer[,] the relationship of the
 parties[,] whether the plaintiff failed to request compensation or the services performed where the sort one would
 expect to receive as a mere gratuity[,] . . . the conduct of the parties[, and] subsequent acts [of the parties]”); 76
 Am. Jur. 2d Trusts § 140 (August 2020 Update) (“To prove intent in the absence of any contemporaneous
 documentation in an action seeking to impose a resulting trust, a party generally may offer two types of evidence:
 first the parties themselves may testify about, or provide other extrinsic evidence of, their intent at the time of


                                                           8
Case 20-80027-jw           Doc 46       Filed 10/15/20 Entered 10/15/20 16:56:02                       Desc Main
                                        Document      Page 9 of 13



          In determining the parties’ intent, the Court has weighed all of the evidence presented

 to it to make its determination.

          The undisputed facts showed that the parties intended for the Macdonalds to have

 exclusive use and enjoyment of the Charleston Property as the family dream home for them

 and their children and that the property was, in fact, used exclusively for that purpose.

 Plaintiffs’ intent to gift can also be inferred by their interest to benefit not only Mrs.

 Macdonald but her entire family, as evidenced by their promise to pay the children’s lifetime

 education expenses and Defendant’s testimony that Plaintiffs advised the Macdonalds not to

 worry about his retirement because Plaintiffs would ensure the Macdonalds were financially

 secure in the future. While it is undecided by South Carolina courts if this transaction should

 be presumed a gift, weight should be given to the relationship of the parties as parent, child

 and child’s family, which lends support that the purchase was a gift of one-half interest in the

 Charleston Property to the Macdonalds. 5

          The circumstances surrounding the transaction also supported a finding of a gift. While

 Plaintiffs asserted at trial and reassert in their Motion that the parties intended to continue the

 requirements of past agreements, in which Mr. Furlow and the Macdonalds each contributed

 one-half of the purchase price for a one-half interest in the purchase property, the Court found

 the circumstances surrounding the purchase of the Charleston Property were significantly

 different than the prior purchases. First, the financial condition of the Macdonalds was

 dramatically different at the time of the purchase of the Charleston Property. For the prior




 the transaction; and second, the parties’ conduct after the transaction, in some cases, may shed light on the
 parties’ contemporaneous understanding of the original agreement.”).
 5
          The Court notes that regardless of any presumption, the familial relationship of the parties increased the
 likelihood that the purchase was a gift as compared to a transaction between non-familial parties.



                                                         9
Case 20-80027-jw          Doc 46       Filed 10/15/20 Entered 10/15/20 16:56:02                     Desc Main
                                      Document      Page 10 of 13



 purchase of the property in Miami, Mrs. Macdonald and Defendant were both employed, and

 for the prior property purchase in Virginia, Defendant had recently gained employment with

 a salary that permitted Mrs. Macdonald to not work. However, when the Charleston Property

 was purchased, Mrs. Macdonald had not been employed in several years and Defendant had

 suffered a work-related injury, resulting in the Macdonald’s family income being comprised

 of only Defendant’s disability retirement income. Defendant testified, which the Court found

 credible, that the family’s income was approximately $30,000 per year and that they could not

 have reasonably afforded a mortgage or be expected to pay one-half of the purchase price for

 the Charleston Property. Also, Mrs. Furlow testified that she did not ever expect to receive a

 benefit from the Charleston Property, and Plaintiffs have a long history of generous giving to

 Mrs. Macdonald and her family, including paying the education expenses for the Macdonald’s

 children and setting up trusts for Mrs. Macdonald’s benefit.

          Defendant also testified without dispute that Plaintiffs insisted he be included on the

 Charleston Property deed to appreciate the ownership of the property after Defendant

 suggested that he need not be included.

          Focusing on the circumstances existing at the time of the purchase of the Charleston

 Property, the Court notes that the motivation of this purchase was different from past

 purchases. Specifically, Defendant and Mrs. Macdonald’s move to South Carolina was at the

 insistence of Plaintiffs in an effort to be closer to them and to assist with Mrs. Macdonald’s

 continuing substance abuse problems, enticing the Macdonalds to move through the promise

 of the purchase of their “dream house.” 6 The circumstances suggest the urgency of the



 6
          Testimony was received that the purchase of the property in Miami was purchased so that the
 Macdonalds’ children could attend school in a more reputable school district and the purchase of the property in
 Virginia was the result of Defendant’s new job, which permitted Mrs. Macdonald to not have to work.



                                                       10
Case 20-80027-jw           Doc 46       Filed 10/15/20 Entered 10/15/20 16:56:02                       Desc Main
                                       Document      Page 11 of 13



 situation. Defendant, who served as a federal contractor in the Virginia area, testified that by

 moving, his opportunities of employment were significantly reduced and neither Mrs.

 Macdonald nor Defendant had employment at the time of the move to Charleston.

          In addition, while written agreements were executed by the parties for prior purchases

 to define the parties’ interest in the properties, no written agreement was executed for the

 Charleston Property, either before or after the purchase, and the Court did not find, based upon

 the evidence, that an oral agreement was reached between Plaintiffs and Defendant. Further,

 no action was taken to assert that the Macdonalds did not own one-half of the Charleston

 Property until several years after the purchase when the present adversary proceeding was

 filed and after Mrs. Macdonald was removed from the Charleston Property by Social Services

 due to her substance abuse problems and she had separated from Defendant.

          Finally, while Plaintiffs assert that Mrs. Macdonald’s quitclaim deed demonstrates that

 the Mrs. Macdonald’s interest in the Charleston Property was not a gift but part of an

 agreement that her interest was conditioned on her contribution to the purchase price of the

 property, 7 the Court, in the September 15, 2020 Order, gave little weight to the quitclaim

 deed as evidence of the parties’ intentions when the Charleston Property was purchased. The

 Court notes that the execution and filing of the quitclaim deed occurred after Plaintiffs had

 retained counsel and while Mrs. Macdonald was in the care of and dependent upon Plaintiffs

 due to her removal from the Charleston Property by Social Services and her separation from

 Defendant. Additionally, Mrs. Macdonald herself provided a contrary position by filing an


 7
           Plaintiffs note that the consideration listed in the quitclaim deed equaled one-half of the proceeds paid
 to Plaintiffs from the sale of the property in Virginia. However, based upon the testimony of Plaintiffs, it does
 not appear the consideration was actually paid at the time the quitclaim was executed but only upon the recording
 of the quitclaim deed when Mrs. Macdonald was in need of the funds. After considering all of the evidence, the
 Court infers that due to Mrs. Macdonald’s condition during the time she lived with Plaintiffs, they paid other
 amounts for her care and support, calling into question Plaintiffs’ testimony.



                                                        11
Case 20-80027-jw        Doc 46      Filed 10/15/20 Entered 10/15/20 16:56:02                Desc Main
                                   Document      Page 12 of 13



 amended answer in this action on July 25, 2018, after the execution of the quitclaim deed,

 which denied that “Plaintiffs own approximately ninety-five percent (95%) of the [Charleston]

 Property.”

         After considering the past history of the parties, their relationship, the circumstances

 and actions of the parties at the time of and after the purchase of the Charleston Property, and

 weighing the evidence and credibility of the testimony presented, the Court found that the

 parties’ intent at the time of purchase was to gift a one-half interest in the Charleston Property

 to the Macdonalds. 8 The record was sufficient to support the Court’s findings of a gift.

 Therefore, the Court finds that Plaintiffs have not satisfied the high burden of a clear error of

 law or manifest injustice to warrant an amendment of the September 15, 2020 Order.

                                      Award of Attorney’s Fees

         Finally, Plaintiffs request the Court reconsider its determination to not award

 attorney’s fees to either party in this matter, asserting that they are entitled to an award of

 attorney’s fees. South Carolina law, which is applicable to this adversary proceeding, provides

 courts with wide discretion to award attorney’s fees in partition actions, including declining

 to award attorney’s fees to the parties. See S & W Corp. of Inman v. Wells, 321 S.E.2d 183,

 185 (S.C. Ct. App. 1984) (“[T]he fixing and assessing of attorney's fees is a matter within the

 circuit court's discretion, the exercise of which will not be disturbed absent a showing of abuse

 thereof.”). The Court finds no reason to deviate from its prior decision and declines to

 reconsider its determination that each party should be responsible for its own attorney’s fees.




 8
         The Court also notes that the required elements of delivery and acceptance for a gift were also
 demonstrated in the record, including the deed conveying the Charleston Property to the parties and the
 Macdonalds’ exclusive use and possession of the Charleston Property.



                                                   12
Case 20-80027-jw       Doc 46      Filed 10/15/20 Entered 10/15/20 16:56:02       Desc Main
                                  Document      Page 13 of 13



 Therefore, the Court denies Plaintiffs’ motion to reconsider as to the Court’s denial of

 Plaintiffs’ request for attorney’s fees.

                                            CONCLUSION

         For the foregoing reasons, the Court denies Plaintiffs’ Motion to Reconsider the

 September 15, 2020 Order.

 AND IT IS SO ORDERED.

 Columbia, South Carolina
 October 15, 2020
FILED BY THE COURT
    10/15/2020




                                                     US Bankruptcy Judge
                                                     District of South Carolina



  Entered: 10/15/2020




                                                13
